Yamelkis Diaz and Alexis Lopez, Appellants,
v.
Ivette Morales a/k/a Ivette Duenas, et al., Appellees.
No. 3D10-618.
District Court of Appeal of Florida, Third District.
Opinion filed September 28, 2011.
Mark A. Dienstag, for appellants.
Broad and Cassel and Talina Bidwell, for appellee, Argent Mortgage Company, LLC and AMC Mortgage Services, Inc.; Bradley Arant Boult Cummings LLP and Christian W. Hancock (Charlotte, NC), Robert R. Maddox, D. Brian O'Dell, and Ann T. Taylor (Birmingham, AL), for appellee, GMAC Mortgage LLC; and Akerman Senterfitt and William P. Heller, Eric S. Matthew (Ft. Lauderdale), Katherine E. Giddings, and Nancy M. Wallace (Tallahassee), for appellee, Citi Residential Lending, Inc.
Before RAMIREZ and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.